05/04/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                           NO. DA 22-0034
                                                                                  Case Number: DA 22-0034




LUSTRE OIL COMPANY LLC, and
EREHWON OIL & GAS, LLC
a Montana Professional Corporation,

                           Appellants,
v.

ANADARKO MINERALS, INC. and
A&S MINERAL DEVELOPMENT CO. LLC,

                           Appellees.


ORDER GRANTING APPELLEES’ MOTION FOR EXTENSION OF TIME
                    TO FILE BRIEF

         Pursuant to unopposed motion, and good cause appearing;

         IT IS HEREBY ORDERED that Appellants are granted an additional thirty

(30) days from June 1, 2022, up to and including July 1, 2022, to file their opening

brief.

         DATED this ___ day of May, 2022.



                                             ____________________________
                                             Chief Justice/Justice
                                             Montana Supreme Court




                                                                      Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                             May 4 2022